UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number Exact name of registrant as specified in its charter, state of incorporation, address of principal executive offices, telephone number I.R.S. Employer Identification Number 1-16305 PUGET ENERGY, INC. A Washington Corporation 10885 NE 4th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-1969407 1-4393 PUGET SOUND ENERGY, INC. A Washington Corporation 10885 NE 4th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-0374630 Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Puget Energy, Inc. Yes /X/ No // Puget Sound Energy, Inc. Yes /X/ No // Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Puget Energy, Inc. Large accelerated filer /X/ Accelerated filer // Non-accelerated filer // Puget Sound Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes // No /X/ As of July 25, 2007, (i) the number of shares of Puget Energy, Inc. common stock outstanding was 117,024,977 ($.01 par value) and (ii) all of the outstanding shares of Puget Sound Energy, Inc. common stock were held by Puget Energy, Inc. Table of Contents Definitions Filing Format Forward Looking Statements Part I. Financial Information Item 1. Financial Statements Puget Energy, Inc. Consolidated Statements of Income – Three and Six Months Ended June 30, 2007 and 2006 Consolidated Statements of Comprehensive Income – Three and Six Months Ended June 30, 2007 and 2006 Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006 Puget Sound Energy, Inc. Consolidated Statements of Income – Three and Six Months Ended June 30, 2007 and 2006 Consolidated Statements of Comprehensive Income – Three and Six Months EndedJune 30, 2007 and 2006 Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006 Notes Combined Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits Signatures Exhibit Index DEFINITIONS ACO Administrative Consent Order AFUDC Allowance for Funds Used During Construction aMW Average Megawatt BPA Bonneville Power Administration CAISO California Independent System Operator EITF Emerging Issues Task Force FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN Financial Accounting Standards Board Interpretation GAAP Generally Accepted Accounting Principles IBEW International Brotherhood of Electrical Workers InfrastruX InfrastruX Group, Inc. IRP Integrated Resource Plan kWh Kilowatt Hour LIBOR London Interbank Offered Rate MW Megawatt (one MW equals one thousand kW) MWh Megawatt Hour (one MWh equals one thousand kWh) NERC North American Electric Reliability Corporation NPNS Normal Purchase Normal Sale PCA Power Cost Adjustment PCORC Power Cost Only Rate Case PGA Purchased Gas Adjustment PSE Puget Sound Energy, Inc. PSE Funding PSE Funding, Inc. PTC Production Tax Credit Puget Energy Puget Energy, Inc. TBtu Trillion British Thermal Unit Tenaska Tenaska Power Fund, L.P. SFAS Statement of Financial Accounting Standards Washington Commission Washington Utilities and Transportation Commission WECC Western Electricity Coordinating Council FILING FORMAT ThisQuarterly Report on Form 10-Q is a combined quarterly report filed separately by two different registrants, Puget Energy, Inc. (Puget Energy) and Puget Sound Energy, Inc. (PSE).Any references in this report to the “Company” are to Puget Energy and PSE collectively.PSE makes no representation as to the information contained in this report relating to Puget Energy and the subsidiaries of Puget Energy other than PSE and its subsidiaries. FORWARD-LOOKING STATEMENTS Puget Energy, Inc. (Puget Energy) and Puget Sound Energy, Inc. (PSE) are including the following cautionary statements in this Form 10-Q to make applicable and to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by or on behalf of Puget Energy or PSE.This report includes forward-looking statements, which are statements of expectations, beliefs, plans, objectives and assumptions of future events or performance.Words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “future,” “intends,” “plans,” “predicts,” “projects,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed.Puget Energy’s and PSE’s expectations, beliefs and projections are expressed in good faith and are believed by Puget Energy and PSE, as applicable, to have a reasonable basis, including without limitation management’s examination of historical operating trends, data contained in records and other data available from third parties.However, there can be no assurance that Puget Energy’s and PSE’s expectations, beliefs or projections will be achieved or accomplished. In addition to other factors and matters discussed elsewhere in this report, some important factors that could cause actual results or outcomes for Puget Energy and PSE to differ materially from those discussed in forward-looking statements include: · Governmental policies and regulatory actions, including those of the Federal Energy Regulatory Commission (FERC) and the Washington Utilities and Transportation Commission (Washington Commission), with respect to allowed rates of return, cost recovery, industry and rate structures, transmission and generation business structures within PSE, acquisition and disposal of assets and facilities, operation, maintenance and construction of electric generating facilities, operation of distribution and transmission facilities (gas and electric), licensing of hydroelectric operations and gas storage facilities, recovery of other capital investments, recovery of power and gas costs, recovery of regulatory assets and present or prospective wholesale and retail competition; · Failure to comply with new electric reliability standards developed by the North American Electric Reliability Corporation (NERC) for users, owners and operators of the power system, which could result in penalties of up to $1.0 million per day per violation; · Changes in, adoption of and compliance with laws and regulations, including decisions and policies concerning the environment, climate change, emissions, natural resources, and fish and wildlife (including the Endangered Species Act); · The ability to recover costs arising from changes in enacted federal, state or local tax laws through revenue in a timely manner; · Natural disasters, such as hurricanes, windstorms, earthquakes, floods, fires and landslides, which can interrupt service and/or cause temporary supply disruptions and/or price spikes in the cost of fuel and raw materials and impose extraordinary costs; · Commodity price risks associated with procuring natural gas and power in wholesale markets that impact customer loads; · Wholesale market disruption, which may result in a deterioration of market liquidity, increase the risk of counterparty default, affect the regulatory and legislative process in unpredictable ways, negatively affect wholesale energy prices and/or impede PSE’s ability to manage its energy portfolio risks and procure energy supply, affect the availability and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · Financial difficulties of other energy companies and related events, which may affect the regulatory and legislative process in unpredictable ways and also adversely affect the availability of and access to capital and credit markets and/or impact delivery of energy to PSE from it suppliers; · The effect of wholesale market structures (including, but not limited to, regional market designs or transmission organizations) or other related federal initiatives; · PSE electric or gas distribution system failure, which may impact PSE’s ability to deliver energy supply to its customers; · Changes in weather conditions in the Pacific Northwest, which could have effects on customer usage and PSE’s revenues, thus impacting net income; · Weather, which can have a potentially serious impact on PSE’s ability to procure adequate supplies of gas, fuel or purchased power to serve its customers and on the cost of procuring such supplies; · Variable hydro conditions, which can impact streamflow and PSE’s ability to generate electricity from hydroelectric facilities; · Plant outages, which can have an adverse impact on PSE’s expenses with respect to repair costs, added costs to replace energy or higher costs associated with dispatching a more expensive resource; · The ability of gas or electric plant to operate as intended; · The ability to renew contracts for electric and gas supply and the price of renewal; · Blackouts or large curtailments of transmission systems, whether PSE’s or others’, which can affect PSE’s ability to deliver power or natural gas to its customers and generating facilities; · The ability to restart generation following a regional transmission disruption; · Failure of the interstate gas pipeline delivering to PSE’s system, which may impact PSE’s ability to adequately deliver gas supply to its customers; · The amount of collection, if any, of PSE’s receivables from the California Independent System Operator (CAISO) and other parties and the amount of refunds found to be due from PSE to the CAISO or other parties; · Industrial, commercial and residential growth and demographic patterns in the service territories of PSE; · General economic conditions in the Pacific Northwest, which might impact customer consumption or affect PSE’s accounts receivable; · The loss of significant customers or changes in the business of significant customers, which may result in changes in demand for PSE’s services; · The impact of acts of God, terrorism, flu pandemic or similar significant events; · Capital market conditions, including changes in the availability of capital or interest rate fluctuations; · Employee workforce factors, including strikes, work stoppages, availability of qualified employees or the loss of a key executive; · The ability to obtain insurance coverage and the cost of such insurance; · Future losses related to corporate guarantees provided by Puget Energy as a part of the sale of its InfrastruX subsidiary; and · The ability to maintain effective internal controls over financial reporting and operational processes. Any forward-looking statement speaks only as of the date on which such statement is made, and, except as required by law, Puget Energy and PSE undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for management to predict all such factors, nor can it assess the impact of any such factor on the business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement.You are also advised to consult Item 1A-“Risk Factors” in our most recent annual report on Form 10-K and this quarterly report for updates. PART I FINANCIAL INFORMATION Item 1.Financial Statements PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Operating revenues: Electric $ 435,261 $ 380,980 $ 962,880 $ 848,403 Gas 225,175 192,457 692,184 599,044 Non-utility operating revenues 702 954 9,979 5,092 Total operating revenues 661,138 574,391 1,665,043 1,452,539 Operating expenses: Energy costs: Purchased electricity 172,757 187,945 454,849 440,070 Electric generation fuel 23,726 14,292 49,784 35,876 Residential exchange (17,562 ) (38,670 ) (52,040 ) (95,303 ) Purchased gas 139,055 118,362 449,702 385,041 Net unrealized (gain) loss on derivative instruments 1,536 (150 ) (4,246 ) 825 Utility operations and maintenance 98,935 83,598 197,106 170,966 Non–utility expense and other 2,768 915 4,898 1,709 Depreciation and amortization 65,832 64,545 135,441 128,429 Conservation amortization 8,749 7,462 19,078 15,510 Taxes other than income taxes 63,294 54,199 150,363 133,938 Total operating expenses 559,090 492,498 1,404,935 1,217,061 Operating income 102,048 81,893 260,108 235,478 Other income (deductions): Charitable foundation funding (15,000 ) (15,000 ) Other income 6,223 6,786 10,987 10,127 Other expense (2,829 ) (781 ) (3,861 ) (2,258 ) Interest charges: AFUDC 2,943 3,027 5,361 5,049 Interest expense (52,192 ) (44,562 ) (103,453 ) (88,274 ) Income from continuing operations before income taxes 56,193 31,363 169,142 145,122 Income tax expense 17,593 10,788 51,480 50,974 Income from continuing operations 38,600 20,575 117,662 94,148 Income from discontinued segment (net of tax) 12 32,954 12 51,901 Net income before cumulative effect of accounting change 38,612 53,529 117,674 146,049 Cumulative effect of implementation of accounting change (net of tax) 89 Net income $ 38,612 $ 53,529 $ 117,674 $ 146,138 Common shares outstanding weighted average (in thousands) 116,659 115,907 116,567 115,817 Diluted shares outstanding weighted average (in thousands) 117,158 116,405 117,115 116,266 Basic earnings per common share before cumulative effect of accounting change $ 0.33 $ 0.18 $ 1.01 $ 0.81 Basic earnings per common share from discontinued operations 0.28 0.45 Cumulative effect from accounting change Basic earnings per common share $ 0.33 $ 0.46 $ 1.01 $ 1.26 Diluted earnings per common share before cumulative effect of accounting change $ 0.33 $ 0.18 $ 1.00 $ 0.81 Diluted earnings per common share from discontinued operations 0.28 0.45 Cumulative effect from accounting change Diluted earnings per common share $ 0.33 $ 0.46 $ 1.00 $ 1.26 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 38,612 $ 53,529 $ 117,674 $ 146,138 Other comprehensive income, net of tax at 35%: Foreign currency translation adjustment, net of tax of $0, $(167), $0 and $(176), respectively (311 ) (327 ) Unrealized gain from pension and postretirement plans, net of tax of $642, $78, $1,285 and $78, respectively 1,193 145 2,386 145 Net unrealized gains (losses) on derivative instruments during the period, net of tax of $(7,465), $(2,684),$(5,551) and $(9,646), respectively (13,863 ) (4,984 ) (10,309 ) (17,914 ) Reversal of net unrealized gains (losses) on derivative instruments settled during the period, net of tax of $(585), $(5,345), $1,068 and $(5,323), respectively (1,086 ) (9,926 ) 1,984 (9,885 ) Amortization of cash flow hedge contracts to earnings, net of tax of $43, $102, $86 and $206, respectively 79 190 159 382 Settlement of cash flow hedge contracts net of tax of $0, $7,463, $0 and $7,463, respectively 13,860 13,860 Deferral of cash flow hedges related to the power cost adjustment mechanism, net of tax of $0, $375, $0 and $3,366, respectively 696 6,252 Comprehensive loss (13,677 ) (330 ) (5,780 ) (7,487 ) Comprehensive income $ 24,935 $ 53,199 $ 111,894 $ 138,651 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS June 30, 2007 (Unaudited) December 31, 2006 Utility plant: (at original cost, including construction work in progress of$264,747 and $206,459, respectively) Electric $ 5,787,328 $ 5,334,368 Gas 2,231,505 2,146,048 Common plant 475,210 458,262 Less:Accumulated depreciation and amortization (3,067,420 ) (2,757,632 ) Net utility plant 5,426,623 5,181,046 Other property and investments 154,307 151,462 Current assets: Cash 16,515 28,117 Restricted cash 4,744 839 Accounts receivable, net of allowance for doubtful accounts 224,029 253,613 Secured pledged accounts receivable 50,000 110,000 Unbilled revenues 96,104 202,492 Purchased gas adjustment receivable 39,822 Materials and supplies, at average cost 60,136 43,501 Fuel and gas inventory, at average cost 95,807 115,752 Unrealized gain on derivative instruments 20,120 16,826 Prepayments and other 34,960 9,228 Deferred income taxes 4,281 1,175 Total current assets 606,696 821,365 Other long-term assets: Restricted cash 3,814 Regulatory asset for deferred income taxes 104,847 115,304 Regulatory asset for PURPA contract buyout costs 154,230 167,941 Unrealized gain on derivative instruments 254 6,934 Power cost adjustment mechanism 3,569 6,357 Other 638,814 611,816 Total other long-term assets 901,714 912,166 Total assets $ 7,089,340 $ 7,066,039 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) CAPITALIZATION AND LIABILITIES June 30, 2007 (Unaudited) December 31, 2006 Capitalization: Common shareholders’ investment: Common stock $0.01 par value, 250,000,000 shares authorized, 117,017,566 and 116,576,636 shares outstanding, respectively $ 1,170 $ 1,166 Additional paid-in capital 1,978,697 1,969,032 Earnings reinvested in the business 231,839 172,529 Accumulated other comprehensive loss, net of tax at 35% (32,478 ) (26,698 ) Total shareholders’ equity 2,179,228 2,116,029 Redeemable securities and long-term debt: Preferred stock subject to mandatory redemption 1,889 1,889 Junior subordinated note 250,000 Junior subordinated debentures of the corporation payable to a subsidiary trust holding mandatorily redeemable preferred securities 37,750 Long-term debt 2,458,360 2,608,360 Total redeemable securities and long-term debt 2,710,249 2,647,999 Total capitalization 4,889,477 4,764,028 Current liabilities: Accounts payable 206,013 379,579 Short-term debt 289,854 328,055 Current maturities of long-term debt 175,000 125,000 Accrued expenses: Purchased gas liability 41,604 Taxes 63,381 54,977 Salaries and wages 22,392 32,122 Interest 44,012 36,915 Unrealized loss on derivative instruments 39,037 70,596 Other 52,152 43,889 Total current liabilities 933,445 1,071,133 Long-term liabilities: Deferred income taxes 754,440 745,095 Unrealized loss on derivative instruments 1,325 415 Other deferred credits 510,653 485,368 Total long-term liabilities 1,266,418 1,230,878 Total capitalization and liabilities $ 7,089,340 $ 7,066,039 The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands, Unaudited) Six Months Ended June 30, 2007 2006 Operating activities: Net income $ 117,674 $ 146,138 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 135,441 128,429 Deferred income taxes and tax credits, net 19,809 (25,138 ) Net unrealized (gain) loss on derivative instruments (4,246 ) 825 Amortization of gas pipeline capacity assignment (5,411 ) (5,267 ) Impairment on InfrastruX investment (7,269 ) Gain on sale of InfrastruX (29,764 ) Cash collateral paid from energy suppliers (19,950 ) Decrease in residential exchange program (25,673 ) (7,529 ) Cash receipt from lease purchase option settlement 18,909 Chelan PUD contract initiation prepayment (89,000 ) Power cost adjustment mechanism 2,788 Storm damage deferred costs (16,359 ) (4,453 ) Other 8,514 14,201 Change in certain current assets and liabilities: Accounts receivable and unbilled revenue 195,971 190,636 Materials and supplies (16,635 ) (2,229 ) Fuel and gas inventory 19,945 3,420 Prepayments and other (25,730 ) (4,470 ) Purchased gas adjustment receivable/payable 81,425 (5,638 ) Accounts payable (168,806 ) (163,262 ) Taxes payable 8,404 (50,081 ) Accrued expenses and other (116 ) 2,392 Net cash provided by operating activities 345,904 71,991 Investing activities: Construction and capital expenditures - excluding equity AFUDC (375,677 ) (310,663 ) Energy efficiency expenditures (18,464 ) (13,846 ) Refundable cash received for customer construction projects 9,179 7,739 Restricted cash (91 ) (3,703 ) Gross proceeds from sale of InfrastruX, net of cash disposed 263,575 Other 1,394 3,363 Net cash used by investing activities (383,659 ) (53,535 ) Financing activities: Change in short-term debt and leases, net (38,201 ) 148,656 Dividends paid (52,653 ) (51,984 ) Payments to minority shareholders of InfrastruX (10,451 ) Issuance of common stock 3,510 3,411 Issuance of bonds and notes 250,000 250,000 Redemption of trust preferred stock (37,750 ) (200,000 ) Redemption of bonds, notes and leases (100,000 ) (183,358 ) Settlement of cash flow hedge of interest rate derivative 21,323 Issuance and redemption costs of bonds and other 1,247 (2,548 ) Net cash provided by financing activities 26,153 (24,951 ) Netdecrease in cash (11,602 ) (6,495 ) Cash at beginning of year 28,117 22,897 Cash at end of period $ 16,515 $ 16,402 Supplemental cash flow information: Cash paid for interest (net of capitalized interest) $ 91,666 $ 92,358 Income taxes paid 23,000 77,346 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Operating revenues: Electric $ 435,261 $ 380,980 $ 962,880 $ 848,403 Gas 225,175 192,457 692,184 599,044 Non-utility operating revenues 702 954 9,979 5,092 Total operating revenues 661,138 574,391 1,665,043 1,452,539 Operating expenses: Energy costs: Purchased electricity 172,757 187,945 454,849 440,070 Electric generation fuel 23,726 14,292 49,784 35,876 Residential exchange (17,562 ) (38,670 ) (52,040 ) (95,303 ) Purchased gas 139,055 118,362 449,702 385,041 Unrealized (gain) loss on derivative instruments 1,536 (150 ) (4,246 ) 825 Utility operations and maintenance 98,935 83,598 197,106 170,966 Non-utility expense and other 2,609 468 4,576 725 Depreciation and amortization 65,832 64,545 135,441 128,429 Conservation amortization 8,749 7,462 19,078 15,510 Taxes other than income taxes 63,294 54,199 150,363 133,938 Total operating expenses 558,931 492,051 1,404,613 1,216,077 Operating income 102,207 82,340 260,430 236,462 Other income (deductions): Other income 6,223 6,431 10,985 9,771 Other expense (2,829 ) (781 ) (3,861 ) (2,258 ) Interest charges: AFUDC 2,943 3,027 5,361 5,049 Interest expense (52,192 ) (44,562 ) (103,453 ) (88,274 ) Interest expense on Puget Energy note (340 ) (122 ) (674 ) (121 ) Income before income taxes 56,012 46,333 168,788 160,629 Income tax expense 17,654 16,233 51,652 56,779 Net income before cumulative effect of accounting change $ 38,358 $ 30,100 $ 117,136 $ 103,850 Cumulative effect of implementation of accounting change (net of tax) 89 Net income $ 38,358 $ 30,100 $ 117,136 $ 103,939 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 38,358 $ 30,100 $ 117,136 $ 103,939 Other comprehensive income, net of tax at 35%: Unrealized gain from pension and postretirement plans, net of tax of $642, $78, $1,285 and $78, respectively 1,193 145 2,386 145 Net unrealized gains (losses) on derivative instruments during the period, net of tax of $(7,465), $(2,684), $(5,551) and $(9,646), respectively (13,863 ) (4,984 ) (10,309 ) (17,914 ) Reversal of net unrealized gains (losses) on derivative instruments settled during the period, net of tax of $(585), $(5,345), $1,068 and $(5,323), respectively (1,086 ) (9,926 ) 1,984 (9,885 ) Amortization of cash flow hedge contracts to earnings, net of tax of $43, $102, $86 and $206, respectively 79 190 159 382 Settlement of cash flow hedge contracts net of tax of $0, $7,463, $0 and $7,463, respectively 13,860 13,860 Deferral of cash flow hedges related to the power cost adjustment mechanism, net of tax of $0, $375, $0 and $3,366, respectively 696 6,252 Comprehensive loss (13,677 ) (19 ) (5,780 ) (7,160 ) Comprehensive income $ 24,681 $ 30,081 $ 111,356 $ 96,779 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS June 30, 2007 (Unaudited) December 31, 2006 Utility plant: (at original cost, including construction work in progress of $264,747 and $206,459, respectively) Electric $ 5,787,328 $ 5,334,368 Gas 2,231,505 2,146,048 Common plant 475,210 458,262 Less:Accumulated depreciation and amortization (3,067,420 ) (2,757,632 ) Net utility plant 5,426,623 5,181,046 Other property and investments 154,307 151,462 Current assets: Cash 16,208 28,092 Restricted cash 841 839 Accounts receivable, net of allowance for doubtful accounts 224,029 253,613 Secured pledged accounts receivable 50,000 110,000 Unbilled revenues 96,104 202,492 Purchased gas adjustment receivable 39,822 Materials and supplies, at average cost 60,136 43,501 Fuel and gas inventory, at average cost 95,807 115,752 Unrealized gain on derivative instruments 20,120 16,826 Prepayments and other 34,385 8,659 Deferred income taxes 4,281 1,175 Total current assets 601,911 820,771 Other long-term assets: Regulatory asset for deferred income taxes 104,847 115,304 Regulatory asset for PURPA contract buyout costs 154,230 167,941 Unrealized gain on derivative instruments 254 6,934 Power cost adjustment mechanism 3,569 6,357 Other 638,688 611,598 Total other long-term assets 901,588 908,134 Total assets $ 7,084,429 $ 7,061,413 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) CAPITALIZATION AND LIABILITIES June 30, 2007 (Unaudited) December 31, 2006 Capitalization: Common shareholder’s investment: Common stock ($10 stated value) - 150,000,000 shares authorized, 85,903,791 shares outstanding $ 859,038 $ 859,038 Additional paid-in capital 999,914 996,737 Earnings reinvested in the business 327,687 263,206 Accumulated other comprehensive loss, net of tax at 35% (32,478 ) (26,698 ) Total shareholder’s equity 2,154,161 2,092,283 Redeemable securities and long-term debt: Preferred stock subject to mandatory redemption 1,889 1,889 Junior subordinated note 250,000 Junior subordinated debentures of the corporation payable to a subsidiary trust holding mandatorily redeemable preferred securities 37,750 Long-term debt 2,458,360 2,608,360 Total redeemable securities and long-term debt 2,710,249 2,647,999 Total capitalization 4,864,410 4,740,282 Current liabilities: Accounts payable 206,130 379,494 Short-term debt 289,854 328,055 Short-term note owed to Puget Energy 24,467 24,303 Current maturities of long-term debt 175,000 125,000 Accrued expenses: Purchased gas liability 41,604 Taxes 64,179 55,365 Salaries and wages 22,392 31,591 Interest 44,123 37,031 Unrealized loss on derivative instruments 39,037 70,596 Other 52,150 43,889 Total current liabilities 958,936 1,095,324 Long-term liabilities: Deferred income taxes 758,150 749,033 Unrealized loss on derivative instruments 1,325 415 Other deferred credits 501,608 476,359 Total long-term liabilities 1,261,083 1,225,807 Total capitalization and liabilities $ 7,084,429 $ 7,061,413 The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Operating activities: Net income $ 117,136 $ 103,939 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 135,441 128,429 Deferred income taxes and tax credits, net 19,580 (11,562 ) Net unrealized (gain) loss on derivative instruments (4,246 ) 825 Amortization of gas pipeline capacity assignment (5,411 ) (5,267 ) Cash collateral paid from energy suppliers (19,950 ) Decrease in residential exchange program (25,673 ) (7,529 ) Cash receipt from lease purchase option settlement 18,909 Chelan PUD contract initiation payment (89,000 ) Power cost adjustment mechanism 2,788 Storm damage deferred costs (16,359 ) (4,453 ) Other 8,374 28,851 Change in certain current assets and liabilities: Accounts receivable and unbilled revenue 195,971 206,759 Materials and supplies (16,635 ) (3,146 ) Fuel and gas inventory 19,945 3,420 Prepayments and other (25,726 ) (1,785 ) Purchased gas adjustment receivable/payable 81,425 (5,638 ) Accounts payable (168,605 ) (165,884 ) Taxes payable 8,814 (53,214 ) Accrued expenses and other 410 7,479 Net cash provided by operating activities 346,138 112,274 Investing activities: Construction expenditures - excluding equity AFUDC (375,677 ) (306,387 ) Energy efficiency expenditures (18,464 ) (13,846 ) Refundable cash received for customer construction projects 9,179 7,739 Restricted cash (2 ) (3 ) Other 1,394 3,466 Net cash used by investing activities (383,570 ) (309,031 ) Financing activities: Change in short-term debt, net (38,201 ) 168,099 Loan from Puget Energy 164 Dividends paid (52,654 ) (57,411 ) Investment from Puget Energy 2,740 62,986 Issuance of bonds and notes 250,000 250,000 Redemption of trust preferred stock (37,750 ) (200,000 ) Redemption of bonds and notes (100,000 ) (46,000 ) Settlement of cash flow hedge interest rate derivative 21,323 Issuance and redemption cost of bonds and other 1,249 (2,598 ) Net cash provided by financing activities 25,548 196,399 Net decrease in cash (11,884 ) (358 ) Cash at beginning of year 28,092 16,709 Cash at end of period $ 16,208 $ 16,351 Supplemental cash flow information: Cash paid for interest (net of capitalized interest) $ 91,666 $ 88,958 Income taxes paid 23,000 77,346 The accompanying notes are an integral part of the financial statements. COMBINED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1) Summary of Consolidation Policy Basis of Presentation Puget Energy, Inc. (Puget Energy) is a holding company that owns Puget Sound Energy, Inc. (PSE) and until May 7, 2006, InfrastruX Group, Inc. (InfrastruX).PSE is a public utility incorporated in the state of Washington that furnishes electric and gas services in a territory covering 6,000 square miles, primarily in the Puget Sound region. The 2007 consolidated financial statements of Puget Energy reflect the accounts of Puget Energy and its subsidiary, PSE.PSE’s consolidated financial statements include the accounts of PSE and its subsidiaries.Puget Energy and PSE are collectively referred to herein as “the Company.”The consolidated financial statements are presented after elimination of all significant intercompany items and transactions.Certain amounts previously reported have been reclassified to conform to current year presentations with no effect on total equity or net income.The reclassification relates to the income statements of Puget Energy and PSE, which have been changed from a utility presentation format based on Federal Energy Regulatory Commission (FERC) guidelines to a presentation based on generally accepted accounting principles (GAAP). The 2006 consolidated financial statements of Puget Energy reflect the accounts of Puget Energy and its subsidiaries, PSE and InfrastruX.Puget Energy holds all the common shares of PSE and until May 7, 2006, a 90.9% interest in InfrastruX.The results of PSE and InfrastruX are presented on a consolidated basis.The financial position and results of operations for InfrastruX are presented as discontinued operations.At the time that it was owned by Puget Energy, InfrastruX was a non-regulated utility construction service company incorporated in the state of Washington, which provides construction services to the electric and gas utility industries primarily in the Midwest, Texas, south-central and eastern United States regions. The consolidated financial statements contained in this Form 10-Q are unaudited.In the respective opinions of the management of Puget Energy and PSE, all adjustments necessary for a fair statement of the results for the interim periods have been reflected and were of a normal recurring nature.These condensed financial statements should be read in conjunction with the audited financial statements (and the Combined Notes thereto) included in the combined Puget Energy and PSE Report on Form 10-K for the year ended December 31, 2006. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. PSE collected Washington State excise taxes (which are a component of general retail rates) and municipal taxes of $48.2 million and $122.9 million for the three and six months ended June 30, 2007, respectively, and $40.6 million and $105.2 million for the three and six months ended June 30, 2006, respectively.The Company’s policy is to report such taxes on a gross basis in operating revenues and taxes other than income taxes in the accompanying consolidated statements of income. (2) Earnings per Common Share (Puget Energy Only) Puget Energy’s basic earnings per common share have been computed based on weighted average common shares outstanding of 116,659,000and 116,567,000 for the three and six months ended June 30, 2007, respectively, and 115,907,000 and 115,817,000 for the three and six months ended June 30, 2006, respectively. Puget Energy’s diluted earnings per common share have been computed based on weighted average common shares outstanding and issuable upon exercise of options or expiration of vesting periods of 117,158,000 and 117,115,000 for the three and six months ended June 30, 2007, respectively, and 116,405,000 and 116,266,000 for the three and six months ended June 30, 2006, respectively.These shares include the dilutive effect of securities related to employee and director equity plans. (3) Accounting for Derivative Instruments and Hedging Activities Statement of Financial Accounting Standards (SFAS) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended, requires that all contracts considered to be derivative instruments be recorded on the balance sheet at their fair value.The Company enters into contracts to manage its energy resource portfolio and interest rate exposure including forward physical and financial contracts, option contracts and swaps.The majority of these contracts qualify for the normal purchase normal sale (NPNS) exception to derivative accounting rules provided they meet certain criteria.Generally, NPNS applies if PSE deems the counterparty creditworthy, if the counterparty owns or controls energy resources within the western region to allow for physical delivery of the energy and if the transaction is within PSE’s forecasted load requirements and adjusted from time to time.Those contracts that do not meet NPNS exception or cash flow hedge criteria are marked-to-market to current earnings in the income statement, subject to deferral under SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation,” for energy related derivatives due to the Power Cost Adjustment (PCA) mechanism and Purchased Gas Adjustment (PGA) mechanism. The nature of serving regulated electric customers with its wholesale portfolio of owned and contracted electric generation resources exposes the Company and its customers to some volumetric and commodity price risks within the sharing mechanism of the PCA.The Company’s energy risk portfolio management function monitors and manages these risks using analytical models and tools.The Company is not engaged in the business of assuming risk for the purpose of realizing speculative trading revenues.Therefore, wholesale market transactions are focused on balancing the Company’s energy portfolio, reducing costs and risks where feasible and reducing volatility in wholesale costs and margin in the portfolio.In order to manage risks effectively, the Company enters into physical and financial transactions which are appropriate for the service territory of the Company and are relevant to its regulated electric and gas portfolios. The following tables present the impact of changes in the market value of derivative instruments not meeting NPNS or cash flow hedge criteria to the Company’s earnings during the three and six months ended June 30, 2007 and June 30, 2006: (Dollars in millions) Three Months Ended June 30, 2007 2006 Change Increase (decrease) in earnings $ (1.5) $0.2 $ (1.7) (Dollars in millions) Six Months Ended June 30, 2007 2006 Change Increase (decrease) in earnings $4.2 $ (0.8) $5.0 The Company recorded a decrease of $1.5 million and an increase of $4.2 million in earnings during the three and six months ended June 30, 2007, respectively, primarily due to the change in the mark-to-market valuation of a physically delivered gas supply contract for electric generation that did not meet NPNS or cash flow hedge criteria.The mark-to-market valuation in 2007 primarily relates to a physical contract reserve that was released on a contract due to improved credit of a counterparty.At June 30, 2007, the Companydeferred a net unrealized day one loss of $10.0 million related to a three and a half year locational power exchange contract.The fair value of the exchange contract was based on a propriety model.The deferred loss will be amortized over the term of the contract based upon the power exchanged.Any future changes in the mark-to-market value will be recorded through the income statement.The contract has an economic benefit to the Company over its term and will help ease electric transmission congestion across the Cascade Mountains during winter months as PSE will take delivery of energy at a location that interconnects with PSE’s transmission system in Western Washington.At the same time, PSE will make available the same quantities of power at the Mid-Columbia trading hub location. The amount of net unrealized gain (loss), net of tax, related to the Company’s cash flow hedges under SFAS No. 133 consisted of the following at June 30, 2007 and December 31, 2006: (Dollars in millions) June 30, 2007 December 31, 2006 Other comprehensive income – unrealized gain (loss) $(3.4) $4.9 The Company’s energy derivative contracts designated as cash flow hedges that represent forward financial purchases of natural gas supply for electric generation from PSE-owned electric plants in future periods at June 30, 2007 and December 31, 2006 are presented below: Electric Derivatives (Dollars in millions) June 30, 2007 December 31, 2006 Short-term asset $ 11.0 $ 9.2 Long-term asset 0.2 6.8 Total assets $ 11.2 $ 16.0 Short-term liability $ 15.5 $ 8.0 Long-term liability 1.0 0.4 Total liabilities $ 16.5 $ 8.4 If it is determined that it is uneconomical to run the plants in the future period, the hedging relationship is ended and the cash flow hedge is de-designated and any unrealized gains and losses are recorded in the income statement.Gains and losses are recognized in energy costs and are included as part of the PCA mechanism when these de-designated cash flow hedges are settled. The following table presents derivative hedges of natural gas contracts to serve natural gas customers at June 30, 2007 and December 31, 2006: Gas Derivatives (Dollars in millions) June 30, 2007 December 31, 2006 Short-term asset $ 4.9 $ 6.7 Long-term asset 0.1 Total assets $ 4.9 $ 6.8 Short-term liability $ 23.5 $ 61.6 Long-term liability 0.3 Total liabilities $ 23.8 $ 61.6 Due to the PGA mechanism, mark-to-market adjustments relating to the natural gas business have been reclassified to a deferred account in accordance with SFAS No. 71.The PGA mechanism passes increases and decreases in the cost of natural gas supply to customers.As the gains and losses on the hedges are realized in future periods, they will be recorded as gas costs under the PGA mechanism. At June 30, 2007, a portion of the ending balance in other comprehensive income relates to previously settled treasury interest rate swap contracts which gave rise to a loss of $8.3 million after-tax and accumulated amortization. (4) Discontinued Operations and Corporate Guarantees (Puget Energy Only) On May 7, 2006, Puget Energy sold InfrastruX to an affiliate of Tenaska Power Fund, L.P. (Tenaska).Puget Energy accounted for InfrastruX as a discontinued operation under SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” in 2006. As part of the transaction, Puget Energy made certain representations and warranties concerning InfrastruX.Puget Energy obtained a representation and warranty insurance policy and deposited $3.7 million into an escrow account to serve as retention under the policy.At June 30, 2007, restricted cash in the escrow account was $3.9 million, which is included in Puget Energy’s balance sheets, representing management’s estimate of the aggregate fair value of Puget Energy’s maximum risk of loss related to those representations and warranties.Should Tenaska make any such claims against Puget Energy, payment for the claims would be made from the escrow account.The representation and warranty obligation expires May 7, 2008. Puget Energy also agreed to indemnify Tenaska for certain costs and expenses incurred after closing by InfrastruX related to an investigation of one of InfrastruX’s subsidiary companies.Under the indemnity agreement, Puget Energy is also liable for refunding a portion of the purchase price paid by Tenaska for InfrastruX if the subsidiary does not achieve certain operating results during the measurement year.The maximum obligation of Puget Energy for defense costs and a refund of a portion of the purchase price is capped at $15.0 million.Tenaska has notified Puget Energy that 2008 will be the measurement year for purposes of calculating the potential purchase price refund obligation.At June 30, 2007, a liability in the amount of $5.0 million is included in the accompanying balance sheets; that amount represents Puget Energy’s estimate of the fair value of the amount potentially payable using a probability-weighted approach to a range of future cash flows.The obligation expires May 7, 2011. Puget Energy’s accounting policy for its representations and warranties loss reserve and the indemnity agreement is to reduce the loss reserve only when the guarantee expires or is settled.Any increase to the loss reserves subsequent to the initial recognition would be determined if it is probable that a future event will occur confirming the additional loss and the amount of the additional loss can be reasonably estimated in accordance with SFAS No. 5, “Accounting for Contingencies.” Puget Energy also provided an environmental guarantee as part of the sale agreement.Under the terms of the agreement, Tenaska will be responsible for the first $0.1 million of environmental claims, Tenaska and Puget Energy will share the next $6.4 million equally and Puget Energy will be responsible for the next $3.5 million.Puget Energy believes it will not have a future loss in connection with the environmental guarantee. The following table summarizes Puget Energy’s income from discontinued operations: Three Months Ended June 30, Six Months Ended June 30, (Dollars in Thousands) 2007 2006 2007 2006 Revenues $ $ 46,504 $ $ 138,573 Operating expenses (including interest expense) (40,735 ) (128,634 ) Pre-tax income 5,769 9,939 Income tax expense (2,260 ) (3,516 ) Puget Energy carrying value adjustment of InfrastruX 7,269 Puget Energy cost of sale related to InfrastruX, net of tax (937 ) Puget Energy deferred tax basis adjustment of InfrastruX 9,966 Gain on sale, net of tax 12 29,764 12 29,764 Minority interest in income of discontinued operations (319 ) (584 ) Income from discontinued operations $ 12 $ 32,954 $ 12 $ 51,901 In accordance with SFAS No. 144, InfrastruX discontinued depreciation and amortization of its assets effective February 8, 2005.This discontinuation of depreciation and amortization resulted in $6.7 million ($4.3 million after-tax) lower depreciation and amortization expense than otherwise would have been recorded as continuing operations for the six months ended June 30, 2006.Puget Energy did not record any amortization expense related to the intangible assets of InfrastruX in 2006. (5) Retirement Benefits The Company has a defined benefit pension plan with a cash balance feature covering substantially all PSE employees.Benefits are a function of age, salary and service.Puget Energy also maintains a non-qualified supplemental retirement plan for officers and certain director-level employees. The following table summarizes the net periodic benefit cost for the three months ended June 30: Pension Benefits Other Benefits (Dollars in thousands) 2007 2006 2007 2006 Service cost $ 3,392 $ 3,061 $ 91 $ 85 Interest cost 6,686 6,163 379 358 Expected return on plan assets (9,679 ) (9,434 ) (205 ) (182 ) Amortization of prior service cost 511 586 134 134 Recognized net actuarial (gain) loss 1,420 1,246 (56 ) (127 ) Amortization of transition obligation 105 105 Net periodic benefit cost $ 2,330 $ 1,622 $ 448 $ 373 The following table summarizes the net periodic benefit cost for the six months ended June 30: Pension Benefits Other Benefits (Dollars in thousands) 2007 2006 2007 2006 Service cost $ 6,655 $ 6,122 $ 183 $ 171 Interest cost 13,256 12,329 759 716 Expected return on plan assets (19,429 ) (18,869 ) (410 ) (363 ) Amortization of prior service cost 1,021 1,171 267 267 Recognized net actuarial (gain) loss 2,594 2,499 (112 ) (254 ) Amortization of transition obligation 209 209 Net periodic benefit cost $ 4,097 $ 3,252 $ 896 $ 746 The Company previously disclosed in its financial statements for the year ended December 31, 2006 that it expected contributions by the Company to fund the pension and other benefits plans for the year ending December 31, 2007 to be $4.5 million and $0.3 million, respectively.During the three and six months ended June 30, 2007, the actual cash contributions to the pension plans were $0.4 million and $0.9 million, respectively.Based on this activity, the Company anticipates contributing an additional $3.6 million to the Company’s non-qualified pension plan in 2007.The full amount of the pension plan funding for 2007 is for the Company’s non-qualified supplemental retirement plan. During the three and six months ended June 30, 2007, actual other post-retirement medical benefit plan contributions were less than $0.2 million and $0.7 million, respectively, and the Company does not expect to make additional contributions for the remaining period of 2007. On June 20, 2007, the International Brotherhood of Electrical Workers (IBEW) ratified a collective bargaining agreement with PSE.The collective bargaining agreement included changes to the Company’s subsidy for retiree medical insurance.As of June 20, 2007, no new IBEW employees will receive a retiree medical subsidy at retirement.Current IBEW employees with less than five years of service will no longer receive a subsidy at retirement and those employees with more than one year of service but less than five years of service will receive a one-time cash payment that varies depending on the years of employment with PSE.Current IBEW employees with five or more years of service have a one-time opportunity to elect a cash payment in lieu of continuing eligibility for the retiree medical subsidy.Once elections are known, PSE will record a curtailment gain or loss in the third quarter of 2007.The Company does not expect the curtailment gain or loss to be material to its financial statements in 2007. (6) Income Taxes In July 2006, Financial Accounting Standards Board (FASB) issued Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109,” which clarifies the accounting for uncertainty in income taxes recognized in the financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”FIN 48 requires the use of a two-step approach for recognizing and measuring tax positions taken or expected to be taken in a tax return.First, a tax position should only be recognized when it is more likely than not, based on technical merits, that the position will be sustained upon examination by the taxing authority.Second, a tax position that meets the recognition threshold should be measured at the largest amount that has a greater than 50% likelihood of being sustained. FIN 48 was effective for the Company as of January 1, 2007.As of the date of adoption, the Company had no material unrecognized tax benefits but accrued $6.6 million in interest expense related to tax deductions for certain capitalized internal labor and related overhead costs previously deducted before repayment in 2005 and 2006.Additionally, the Company has accrued $0.2 million and $0.6 million in interest expense for the three and six months ended June 30, 2007, respectively, related to the tax deductions for the capitalized internal labor and overheads. In its 2001 tax return, PSE claimed a deduction when it changed its tax accounting method with respect to capitalized internal labor and overheads.Under the new method, the Company could immediately deduct certain costs that it had previously capitalized.In the IRS audit of the Company’s 2001, 2002 and 2003 federal income tax returns, the IRS disallowed the deduction, citing Revenue Ruling 2005-53.The Company believes the original deductions were valid as filed and has formally appealed the IRS adjustment.The Company repaid the tax benefits in 2005 and 2006 as provided in the new Regulations, issued on August 2, 2005 (Regulation 1.263(a)-1).At December 31, 2006, the full tax benefit had been repaid.The IRS national office is in the process of establishing settlement guidelines which will apply to its settlement offers on this issue.It is possible that this issue could be resolved in the next 12 months. Based on prior Washington Utilities and Transportation Commission (Washington Commission) orders on this issue, it is management’s expectation that if the IRS is ultimately successful in challenging some portion of the deduction the Company could request rate recovery of the regulatory asset for the interest accrued. For federal income tax purposes, the Company has open tax years from 2001 through 2007.The Company continues its policy of classifying interest and penalties as interest expense as other expense in the financial statements. (7) Regulation and Rates On March 20, 2007, PSE submitted a Power Cost Only Rate Case (PCORC) filing to request approval of an updated power cost baseline rate beginning September 2007.The PCORC filing also requested recovery of the Goldendale generating facility (Goldendale) ownership and operating costs through retail electric rates.The requested electric rate increase is $64.7 million or 3.7% annually.On May 23, 2007, PSE filed updated power costs due to changes in market conditions of natural gas and other costs which resulted in a revised proposed increase of $77.8 million or 4.4% annually.On July 5, 2007, a settlement agreement in this PCORC rate case signed by PSE and certain other parties to the proceeding was filed with the Washington Commission.The terms of the settlement agreement include an electric rate increase of $64.7 million.Goldendale ownership and operating costs are agreed upon as prudent, thus allowing for recovery of the costs through electric retail rates and the parties agree to participate in a collaborative effort to examine the rules and procedures of the Washington Commission’s PCORC process.On August 2, 2007, the Washington Commissionapproved the settlement agreement which provides fornew electric rates effective on September 1, 2007. On May 21, 2007, the Bonneville Power Administration (BPA) informed PSE and other investor-owned utilities that BPA was suspending payments related to its residential exchange program due to an adverse Ninth Circuit Court of Appeals (Ninth Circuit) decision of May 3, 2007.The Ninth Circuit concluded in its decision that certain BPA actions in entering into residential exchange settlements in 2000 were not in accordance with the law.BPA has suspended payments under the residential exchange program until final decisions by the Ninth Circuit are determined.As a result of the BPA suspension of payment, PSE filed for suspension of the Residential Exchange Credit electric tariff which is a pass-through of the benefits of the Residential Exchange.The Washington Commission approved the suspension of electric tariff effective June 7, 2007 to all residential and small farm customers.As of June 30, 2007, PSE had provided residential and small farm customers more benefits under the residential exchange program than what BPA has reimbursed to PSE primarily due to the seasonal nature of electric energy used by PSE’s electric customers.As such, PSE has a regulatory asset representing an amount receivable from its electric residential and small farm customers of $33.3 million.Under Federal law, investor-owned utilities receiving residential exchange benefits must pass-through the benefits to their residential and small farm electric customers. PSE has an accounting petition pending before the Washington Commission requesting deferred accounting treatment for amounts credited to customers under the Residential Exchange Credit electric tariff that have not been reimbursed by BPA.The accounting petition is seeking approval of recording carrying costs on the deferred balance until the deferred balance is recovered from customers.PSE is not currently accruing carrying costs on such balances.Alternatively, PSE may seek recovery of the deferral through the pass-through electric rate tariff if the accounting petition is not approved. In May 2007, the Washington Commission Staff alleged that PSE’s gas system service provider had violated certain Washington Commission recordkeeping rules.The Washington Commission has since filed a complaint against PSE that includes Washington Commission Staff’s recommendation that PSE be assessed a $2.0 million regulatory penalty.As of June 30, 2007, PSE management determined the penalty met the SFAS No. 5, “Accounting for Contingencies” criteria for recording a loss contingency and thus recorded a $2.0 million loss reserve.The Washington Commission investigation is ongoing and a settlement conference is scheduled for mid-August 2007. On April 11, 2007, the Washington Commission approved PSE’s petition for issuance of an accounting order that authorizes PSE to defer certain ownership and operating costs the Company will incur related to its purchase of Goldendale during the period prior to inclusion in PSE’s retail electric rates in the PCORC.PSE established a regulatory asset of $7.0 million at June 30, 2007.Deferrals will continue until new rates are approved in the PCORC proceeding, which is anticipated to be September 1, 2007. On January 5, 2007, the Washington Commission issued its order in PSE’s electric general rate case filed in February 2006, approving a general rate decrease for electric customers of $22.8 million or 1.3% annually.The rates for electric customers became effective beginning January 13, 2007.In its order, the Washington Commission approved a weighted cost of capital of 8.4%, or 7.06% after-tax, and a capital structure that included 44.0% common equity with a return on equity of 10.4%.The Washington Commission had earlier approved (on June 28, 2006) a PCORC increase of $96.1 million annually effective July 1, 2006. On January 5, 2007, the Washington Commission also issued its order in PSE’s natural gas general rate case, granting an increase for gas customers of $29.5 million or 2.8% annually, effective January 13, 2007. On June 20, 2002, the Washington Commission approved a PCA mechanism that becomes operative if PSE’s costs to provide customers’ electricity falls outside certain bands established in an electric rate case.The cumulative maximum pre-tax earnings exposure due to power cost variations over the four-year period ended June 30, 2006 was limited to $40.0 million plus 1.0% of the excess.In October 2005, the Washington Commission approved a shift to an annual PCA mechanism measurement period from January through December starting in 2007.On January 5, 2007, the Washington Commission approved the PCA mechanism for continuation under the same annual graduated scale without a cumulative cap for excess power costs.All significant variable power supply cost variables (hydroelectric and wind generation, market price for purchased power and surplus power, natural gas and coal fuel price, generation unit forced outage risk and transmission cost) are included in the PCA mechanism. (8) Litigation Residential Exchange.Petitioners in several actions in the Ninth Circuit against BPA asserted that BPA acted contrary to law in entering into a number of agreements, including the amended settlement agreement (and the May 2004 agreement) between BPA and PSE regarding the BPA Residential Purchase and Sale Program.BPA rates used in such agreements between BPA and PSE for determining the amounts of money to be paid to PSE by BPA under such agreements during the period October 1, 2001 through September 30, 2006 have been confirmed, approved and allowed to go into effect by FERC.Petitioners in several actions in the Ninth Circuit against BPA, also asserted that BPA acted contrary to law in entering into agreements in which the benefits received or to be received from BPA during the October 1, 2001 through September 30, 2006 period were based.The parties to these various actions presented oral arguments to the Ninth Circuit in November 2005.A number of parties have claimed that the BPA rates proposed or adopted in the BPA rate proceeding to develop BPA rates to be used in the agreements for determining the amounts of money to be paid to PSE by BPA during the period October 1, 2006 through September 30, 2009 are contrary to law and that BPA acted contrary to law or without authority in deciding to enter into, or in entering into or performing or implementing such agreements.In June 2007, BPA requested FERC to continue a stay of FERC’s review of such rates in light of uncertainties created by the Ninth Circuit litigation.It is not clear what impact, if any, development or review of such rates, review of such agreements and the above described Ninth Circuit litigation may have on PSE. On May 3, 2007, the Ninth Circuit issued an opinion in Portland Gen. Elec. v. BPA, No. 01-70003, in which proceeding the actions of BPA in entering into settlement agreements, regarding the BPA Residential Purchase and Sale Program, with PSE and with other investor-owned utilities were challenged.In this opinion, the Ninth Circuit granted petitions for review and held the settlement agreements entered into between BPA and the investor-owned utilities being challenged in that proceeding to be inconsistent with statute.On May 3, 2007, the Ninth Circuit also issued an opinion in Golden Northwest Aluminum v. BPA, No. 03-73426, in which proceeding the petitioners sought review of BPA’s 2002-06 power rates.In this opinion, the Ninth Circuit granted petitions for review and held that BPA unlawfully shifted onto its preference customers the costs of its settlements with the investor-owned utilities.In May 2007, following the Ninth Circuit’s issuance of these opinions, BPA suspended payments to PSE under the amended settlement agreement (and the May 2004 agreement).As the residential exchange benefits are a pass-through benefit, PSE currently cannot predict any cash flow impact from these discussions other than what has already been provided to customers. Colstrip Matters.In May 2003, approximately 50 plaintiffs brought an action against the owners of Colstrip which has since been amended to add additional claims.The lawsuit alleges that certain domestic water wells, groundwater and the Colstrip water supply pond were contaminated by seepage from a Colstrip Units 1 & 2 effluent holding pond, that seepage from Colstrip Units 1 & 2 have decreased property values and that seepage from the Colstrip water supply pond caused structural damage to buildings and toxic mold.Discovery is ongoing.The trial is set for the first quarter 2008.On March 29, 2007, a second complaint was filed on behalf of two ranch owners alleging damage due to the Colstrip Units 3 & 4 effluent holding pond. In December 2003, the Environmental Protection Agency (EPA) issued an Administrative Consent Order (ACO) which alleged violation of the Clean Air Act permit at Colstrip since 1980.The permit required Colstrip to submit, for review and approval by the EPA, an analysis and proposal for reducing emissions of nitrogen oxide to address visibility concerns upon the occurrence of certain triggering events.The EPA asserts that regulations it promulgated in 1980 triggered this requirement.Although Colstrip owners believe that the ACO was unfounded, the Colstrip owners entered into negotiations with the EPA and the Northern Cheyenne Tribe.On May 14, 2007, the ACO was approved and deemed entered by the Montana Federal District Court.The agreement requires installation of low nitrogen oxide equipment on Colstrip Units 3 & 4, payment of a non-material penalty and financing of an energy efficiency project on the Northern Cheyenne reservation.The estimated total additional capital cost to PSE is $2.7 million. On June 15, 2005, the EPA issued the Clean Air Visibility Rule to address regional haze or regionally-impaired visibility caused by multiple sources over a wide area.The rule defines Best Available Retrofit Technology (BART) requirements for electric generating units, including presumptive limits for sulfur dioxide, particulate matter and nitrogen oxide controls for large units.In February 2007, Colstrip was notified by EPA that Colstrip Units 1 & 2 were determined to be subject to the BART requirements and were required to submit a BART engineering analysis for Colstrip Units 1 & 2 in the third quarter of 2007.PSE cannot yet determine the need for or costs of additional controls to comply with this rule, though any such costs could be significant and would most likely be capitalized to plant. Proceedings Relating to the Western Power Market.PSE is vigorously defending each case in the western power market proceedings.Litigation is subject to numerous uncertainties and PSE is unable to predict the ultimate outcome of these matters.Accordingly, there can be no guarantee that these proceedings, either individually or in the aggregate, will not materially and/or adversely affect PSE’s financial condition, results of operations or liquidity. CPUC Decision.Proceedings, including filings of requests for rehearing or further review, before the Ninth Circuit and/or FERC, continue to be stayed upon the Court’s own motion to allow for possible settlement discussions to proceed.The matter is stayed until August 13, 2007. Lockyer Case.On June 18, 2007, the U.S. Supreme Court denied the petition that PSE and other energy sellers had submitted that sought Supreme Court review of the Ninth Circuit decision.As such, this matter will be remanded to FERC for further proceedings, but not before August 13, 2007, when the stay of the mandate back to FERC expires. Snoqualmie Falls project.The Snoqualmie Falls project was granted a new 40-year operating license by FERC on June 29, 2004.On July 29, 2004, the Snoqualmie Tribe filed a request for rehearing of the new license and a request to stay the FERC license.On March 1, 2005, FERC issued an Order on Rehearing and Dismissing Stay Request.Appeals to the U.S. Court of Appeals by the Snoqualmie Tribe and by PSE have been consolidated.Oral arguments were held on February 8, 2007.An adverse ruling from the Court or adverse action by FERC if the license issuance is remanded could impact PSE’s future use of this generating asset. (9) Related Party Transaction On June 1, 2006, PSE entered into a revolving credit facility with its parent, Puget Energy, in the form of a Demand Promissory Note (Note).Through the Note, PSE may borrow up to $30.0 million from Puget Energy, subject to approval by Puget Energy.Under the terms of the Note, PSE pays interest on the outstanding borrowings based on the lowest of the weighted average interest rate of (a) PSE’s outstanding commercial paper interest rate; (b) PSE’s senior unsecured revolving credit facility; or (c) the interest rate available under the receivable securitization facility of PSE Funding, Inc. (PSE Funding), a PSE subsidiary, which is the London Interbank Offered Rate (LIBOR) plus a marginal rate.At June 30, 2007, the outstanding balance of the Note was $24.5 million and the interest rate was 5.5%.The outstanding balance and the related interest under the Note are eliminated by Puget Energy upon consolidation of PSE’s financial statements. (10) Financings On June 1, 2007, PSE redeemed all remaining $37.8 million of its 8.231% Capital Trust Preferred Securities (classified as Junior Subordinated Debentures of the Corporation Payable to a Subsidiary Trust Holding Mandatorily Redeemable Preferred Securities on the balance sheet and referred to herein as “Securities”).The purpose of the redemption was to reduce interest costs by retiring higher cost debt.The Securities were redeemed at a 4.12% premium, or $39.3 million, plus accrued interest on the redemption date. On June 4, 2007, PSE issued $250 million of Junior Subordinated Notes (Notes) due June 2067.The Notes bear a fixed rate of interest for the first ten and a half years with interest payable semiannually in May and November of each year, after which the Notes will bear a variable rate of interest (3-month LIBOR plus 2.35%).Proceeds were used to repay short-term debt, incurred in part to redeem the Securities.The Notes are structured to be treated as debt by the IRS, yet they are considered to have equity-like characteristics by the credit rating agencies.In addition, the Notes contain a call option feature and are callable in whole or in part by PSE on or after June 1, 2017.They are presented on the balance sheet as a separate line item in the redeemable securities and long-term debt. In March 2007, PSE entered into a five-year, $350 million credit agreement with a group of banks.The agreement supports the Company’s energy hedging activities.Pursuant to the Washington Commission order in PSE’s electric and gas general rate cases issued on January 5, 2007, the costs of this hedging credit facility will be recovered through the PCA and PGA mechanisms.Under the terms of the credit agreement, PSE pays a floating interest rate on outstanding borrowings based either on the agent bank’s prime rate or on LIBOR plus a marginal rate based on PSE’s long-term credit rating at the time of borrowing.The facility can also be used to provide letters of credit.PSE pays a commitment fee on any unused portion of the credit agreement based on long-term credit ratings of PSE. In March 2005, PSE entered into a five-year, $500 million unsecured credit agreement with a group of banks.In March 2007, PSE restated this credit agreement to extend the expiration date to April 2012.The agreement is primarily used to provide credit support for commercial paper and letters of credit.The terms of this agreement, as restated, are essentially identical to those contained in the $350 million facility. (11) Other FASB Interpretation No. 46R, “Consolidation of Variable Interest Entities” (FIN 46R) requires that if a business entity has a controlling financial interest in a variable interest entity, the financial statements of the variable interest entity must be included in the consolidated financial statements of the business entity.The Company has evaluated its power purchase agreements and determined that three counterparties during the six months ended June 30, 2007 may be considered variable interest entities.Consistent with FIN 46R, PSE submitted requests for information to those parties; however, the parties have refused to submit to PSE the necessary information for PSE to determine whether they meet the requirements of a variable interest entity.PSE also determined that it does not have a contractual right to such information.PSE will continue to submit requests for information to the counterparties in accordance with FIN 46R. For the three power purchase agreements that may be considered variable interest entities under FIN 46R, PSE is required to buy all the generation from these plants, subject to displacement by PSE, at rates set forth in the power purchase agreements.If at any time the counterparties cannot deliver energy to PSE, PSE would have to buy energy in the wholesale market at prices which could be higher or lower than the power purchase agreement prices.PSE’s purchased electricity expense for the three months ended June 30, 2007 and 2006 for these three entities was $30.6 million and $37.1 million, respectively.PSE’s purchased electricity expense for the six months ended June 30, 2007 and 2006 for these three entities was $97.2 million and $95.9 million, respectively. One of these counterparties, Sumas Cogeneration Company, LP (Sumas), delivered a letter to PSE on May 7, 2007, stating that it had sold its dedicated gas reserves to a third party and that it no longer intended to deliver energy to PSE through the remaining term of the contract, which expires on April 15, 2013.The last energy delivered to PSE by Sumas occurred on March 15, 2007.PSE and Sumas have initiated discussion relating to Sumas’ actions under the contract, but PSE cannot yet determine what may result from such discussions. The EPA required states to produce regulations by November 15, 2006 to bring their mercury emissions in line with those mandated by the Clean Air Mercury Rule.The Montana Board of Environmental Review approved the state’s regulation to limit mercury emissions from coal-fired plants on October 16, 2006.The new rule takes a two-tiered approach to reducing mercury emissions, allowing power plants burning lower-quality lignite coal to release more emissions than plants burning cleaner sub-bituminous coal, such as Colstrip.The new rule has a more stringent limit than the federal rule (0.9 lbs/Trillion British thermal unit (TBtu), instead of the federal 1.4 lbs/TBtu), but includes a cap-and-trade provision as well as alternative emission limits for plants that have tried to meet the new standards but have demonstrated that they cannot.The Colstrip owners are still evaluating the potential impact of the new rule and have not determined whether the new rule will be appealed. In November 2006, PSE’s Crystal Mountain Generation Station had an accidental release of approximately 18,000 gallons of diesel fuel.PSE crews and consultants responded and worked with applicable state and federal agencies to control and remove the spilled diesel.On July 11, 2007, PSE received a Notice of Completion for work performed pursuant to the Administrative Order for Removal from the EPA.The Notice stated that PSE had met the requirements of the Order and the accompanying scope of work.Total removal costs as of June 30, 2007 were approximately $12.0 million.PSE estimates the total remediation cost to be approximately $15.0 million.At June 30, 2007, PSE had an insurance receivable recorded in the amount of $12.6 million associated with this fuel spill.PSE has also filed a petition with the Washington Commission to defer costs associated with the remediation effort.The Washington Commission has not yet ruled on this matter. On May 30, 2007, PSE agreed to extend the terms of the existing leases of its Bellevue corporate office complex from 10 years to 15 years.PSE’s lease agreement included a one-time right to purchase the office complex.PSE elected to monetize the value of this purchase option and negotiated for a cash payment of $18.9 million, net of transaction fees, in exchange for the removal of the purchase option.PSE intends to file an accounting petition with the Washington Commission seeking deferred accounting treatment of the net proceeds and amortization of the net proceeds to match the near-term contractual lease payment increases. (12) New Accounting Pronouncements In September 2006, FASB issued SFAS No, 157, “Fair Value Measurements”.SFAS No. 157 establishes a common definition for fair value to be applied to GAAP, a framework for measuring fair value, and expands disclosure about such fair value measurements.SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 which will be the calendar year beginning January 1, 2008 for the Company.The Company is currently assessing the impact of SFAS No. 157 on its financial statements. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the Company’s financial condition and results of operations contains forward-looking statements that involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations and intentions.Words such as “anticipates,” “believes,” “estimates,” “expects,” “future,” “intends,” “plans,” “projects,” “predicts,” “will likely result,” and “will continue” and similar expressions are used to identify forward-looking statements.However, these words are not the exclusive means of identifying such statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.The Company’s actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the factors described below and under the caption “Forward-Looking Statements” at the beginning of this report.You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Form 10-Q. Overview Puget Energy, Inc. (Puget Energy) is an energy services holding company and all of its operations are conducted through its subsidiary Puget Sound Energy, Inc. (PSE), a regulated electric and gas utility company.Until May 7, 2006, Puget Energy owned a 90.9% interest in InfrastruX Group, Inc. (InfrastruX), a utility construction and services company that was sold to an affiliate of Tenaska Power Fund, L.P. (Tenaska).Puget Energy is substantially dependent upon the results of PSE since PSE is its most significant asset.PSE is the largest electric and natural gas utility in the state of Washington, primarily engaged in the business of electric transmission, distribution, generation and natural gas distribution.Puget Energy’s business strategy is to generate stable earnings and cash flow by offering reliable electric and gas service in a cost effective manner through PSE. Puget Sound Energy PSE generates revenues from the sale of electric and gas services, mainly to residential and commercial customers within Washington State.PSE’s operating revenues and associated expenses are not generated evenly during the year.Variations in energy usage by consumers occur from season to season and from month to month within a season, primarily as a result of weather conditions.PSE normally experiences its highest retail energy sales and subsequently higher power costs during the winter heating season in the first and fourth quarters of the year and its lowest sales in the third quarter of the year.Varying wholesale electric prices and the amount of hydroelectric energy supplies available to PSE also make quarter to quarter comparisons difficult. As a regulated utility company, PSE is subject to Federal Energy Regulatory Commission (FERC) and Washington Utilities and Transportation Commission (Washington Commission) regulation which may impact a large array of business activities, including limitation of future rate increases related to retail rates, transmission rates and wholesale power sales; directed accounting requirements that could negatively impact earnings; licensing of PSE-owned generation facilities; and other FERC and Washington Commission directives that may impact PSE’s long-term goals.In addition, PSE is subject to risks inherent to the utility industry as a whole, including weather changes affecting purchases and sales of energy; outages at owned and contracted generation plants where energy is obtained; storms or other events which can damage gas and electric distribution and transmission lines; wholesale market stability over time and significant evolving environmental legislation. PSE’s main business objective is to provide reliable, safe and cost-effective energy to its customers.To help accomplish this objective, PSE seeks to become more energy efficient and environmentally responsible in its energy supply portfolio.PSE is continually exploring new electric-power resource generation and long-term purchase power agreements to meet this goal on an ongoing basis.On February 21, 2007, PSE acquired the Goldendale generating facility (Goldendale), a 277 megawatt (MW) capacity natural gas generating facility in the state of Washington, from the Calpine Corporation through its bankruptcy proceeding.PSE paid $120.0 million for such generating facility plus transaction costs totaling $2.4 million.PSE is seeking recovery of related ownership and operating costs in a Power Cost Only Rate Case (PCORC) rate case filed on March 20, 2007 with the Washington Commission.PSE filed a settlement agreement in the PCORC rate case on July 5, 2007 which approved the Goldendale acquisition.PSE is awaiting approval from the Washington Commission on the matter. On May 31, 2007, PSE filed its 2007 Integrated Resource Plan (IRP) with the Washington Commission.The plan supports a strategy of diverse acquisitions to cost-effectively meet growing demand for energy and reduce carbon emissions.According to the IRP, PSE can secure additional power supplies through heightened energy-efficiency efforts and expanded wind-power generation.PSE believes that acost-effective and environmentally responsible way to source generation will likely include additional natural gas-fired resources. In August 2006, PSE announced the selection of seven projects for further discussion and possible negotiation as a result of the 2005 request for proposal process.Of the seven, PSE has completed three, which include the purchase of Goldendale, the purchase of 150 MW of winter, on-peak energy under a four-year power purchase agreement which commences in 2008, and on July 12, 2007, the execution of a power purchase agreement for a portion of the output of Klondike Wind Power III, LLC, a wind-powered electric generating facility scheduled to be completed in fall 2007 in north-central Oregon.Of the remaining four, PSE remains in discussion on one project and has discontinued discussions on the other three. Non-GAAP Financial Measures The following discussion includes financial information prepared in accordance with generally accepted accounting principles (GAAP), as well as two other financial measures, Electric Margin and Gas Margin, that are considered “non-GAAP financial measures.”Generally, a non-GAAP financial measure is a numerical measure of a Company’s financial performance, financial position or cash flows that exclude (or include) amounts that are included in (or excluded from) the most directly comparable measure calculated and presented in accordance with GAAP.The presentation of Electric Margin and Gas Margin is intended to supplement investors’ understanding of the Company’s operating performance.Electric Margin and Gas Margin are used by the Company to determine whether the Company is collecting the appropriate amount of energy costs from its customers to allow recovery of operating costs.PSE’s Electric Margin and Gas Margin measures may not be comparable to other companies’ Electric Margin and Gas Margin measures.Furthermore, these measures are not intended to replace operating income as determined in accordance with GAAP as an indicator of operating performance. Results of Operations Puget Energy All the operations of Puget Energy are conducted through PSE and until May 7, 2006, InfrastruX.Net income for the three months ended June 30, 2007 was $38.6 million on operating revenues of $661.1 million compared to net income of $53.5 million on operating revenues from continuing operations of $574.4 million for the same period in 2006.Net income for 2006 includes the results of discontinued operations for InfrastruX. Basic and diluted earnings per share for the three months ended June 30, 2007 were $0.33 compared to basic and diluted earnings per share for the three months ended June 30, 2006 of $0.46.Included in the basic and diluted earnings per share for the three months ended June 30, 2006 were earnings per share related to discontinued operations of InfrastruX of $0.28.Electric margin increased $32.6 million and gas margin increased $8.1 million for the three months ended June 30, 2007, compared to the same period in 2006.Offsetting the increases in margin were an increase of $15.3 million related to utility operation and maintenance, a $1.9 million increase in non-utility operation and maintenance and other expenses, a $1.2 million increase in depreciation and amortization, an increase in other expenses of $2.0 million due to the accrual of a gas pipeline penalty proposed by Washington Commission Staff, a $7.9 million increase in interest expense due to higher debt levels, a decrease of $1.7 in the unrealized gain on derivative instruments and an increase in income taxes of $6.8 million.Net income for the three months ended
